COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00247-CV


IN RE CARLA LOOPER, RENEE                                           RELATORS
WYATT, SANDRA GARZA, AND
CONEXT 180, LLC, D/B/A CXT 180



                                    ----------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 348-301254-18

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      The court has considered relators’ petition for writ of mandamus and

motion for stay pending mandamus and is of the opinion that relief should be

denied. Accordingly, relators’ petition for writ of mandamus and motion for stay

pending mandamus are denied.

                                                 PER CURIAM

PANEL: WALKER, MEIER, and KERR, JJ.

DELIVERED: August 13, 2018



      1
      See Tex. R. App. P. 47.4, 52.8(d).